DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-32 are currently pending and have been considered below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims 16 and 29 are apparatus claims, but they impermissibly attempt to recite a process step. Specifically, claims 16 and 29 each says the shoe base “is disposed on a single toe of the animal foot.” This claim language is not directed to the animal shoe itself, but rather to how a user uses the shoe. It is unclear whether the claim requires the shoe base to be disposed on the toe of the animal foot. Thus, claims 16 and 29, along with dependent claims 17-28 and 30-32 are rejected under 35 U.S.C. 112(b).
Further, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, independent claims 16 and 29 each recites the broad recitation “an ungulate”, and the claim also recites “in particular an even-toed ungulate” which is the narrower statement of the range/limitation. Also, claim 30 depends on claim 29 and then goes on to recite the broad recitation “an animal shoe” and the more narrow statement “in 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0317453 to Walker (“Walker”) in view of U.S. Publication No. 2007/0068125 to Davis (“Davis”).
Regarding claim 16, Walker teaches an animal shoe that is a relief aid for a claw of an ungulate, in particular an even-toes ungulate with several toes, comprising a shoe base (14) which is disposed on a single toe of the animal foot (FIG. 4A, note: the claim does not require only a single toe of the animal; also, this claim limitation is not directed to the animal shoe but rather to how a user engages with the shoe, see rejection under 35 U.S.C. 112(b) above), and which has a fastening shaft (16, 20, 24) which can be customized accurately to said animal foot and affixed to said animal foot (¶ [0017], [0036]).
Walker does not explicitly teach the shoe base has an outsole and an insole that is disposed opposite to said outsole. 
Davis teaches an animal shoe, comprising a shoe base (14) which has an outsole (26) and an insole (28) that is disposed opposite to said outsole (FIG. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shoe of Walker such that the base includes an outsole and an insole, as taught by Davis, in order to hold medicament adjacent the foot while providing stability to the treatment area (see e.g., Davis at ¶ [0024]).
Regarding claim 17, the combination of Walker and Davis teaches said fastening shaft is made of shrinkable material (Walker at ¶ [0017]).
Regarding claim 18, the combination of Walker and Davis teaches said fastening shaft is connected to said shoe base such that it can be handled as one piece (Walker at ¶ [0056]).
Regarding claim 19, the combination of Walker and Davis teaches said fastening shaft and said shoe base are welded together (Walker at ¶ [0056]).
Regarding claim 20, the combination of Walker and Davis teaches said fastening shaft is configured to have a Y-shape (Walker at FIG. 4A).
Regarding claim 21, the combination of Walker and Davis teaches the material of said insole is softer than the material of said outsole (Davis at ¶¶ [0023]-[0024]).

It is well settled, however, that a selection of a known material based on its suitability for its intended use is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular material was significant. MPEP at 2144.07, citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In this case, applicant’s disclosure does not provide patentable significance for using closed-cell material for the outsole and/or an open-cell material for the insole. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shoe of the Walker and Davis combination so that the outsole is formed from closed-cell material and/or the insole is formed from open-cell material, in order to hold medicament adjacent the foot while providing stability to the treatment area (see e.g., Davis at ¶ [0024]).
Regarding claim 23, the combination of Walker and Davis teaches a tread surface of said shoe base at its front cranial end and/or at its rear caudal end is bent upwardly in the direction of said insole (Walker at FIG. 4A, ¶ [0062]).
Regarding claim 24, the combination of Walker and Davis teaches said shoe base is constructed having two layers and comprises an outsole component and an insole component (Davis at ¶ [0023]), FIG. 5).
Regarding claim 25, the combination of Walker and Davis teaches said outsole component and said insole component are welded together (Walker at ¶ [0056], teaching that all of the components of the shoe are welded together, but the combination of Walker and Davis teaches that the outsole component and insole component are welded together).

Regarding claim 27, the combination of Walker and Davis teaches a ball protection (Walker at FIG. 4A; ¶ [0062]).
Regarding claim 28, the combination of Walker and Davis teaches said ball protection forms a bedding for said fastening shaft (Walker at FIG. 4A; ¶ [0062]).
Regarding claim 29, Walker teaches a base (14) for an animal shoe for animal feet that is a relief aid for a claw of an ungulate with several toes, in particular an even-toed ungulate, where said shoe base (14) is disposed on a single toe of the animal foot (FIG. 4A, note: the claim does not require the base to be disposed on only a single toe of the animal; also, this claim limitation is not directed to the animal shoe but rather to how a user engages with the shoe, see rejection under 35 U.S.C. 112(b) above), wherein a tread surface of the outsole is bent upwardly at its front cranial end and/or at its caudal end, respectively, in the direction of the insole (FIG. 4A, ¶ [0062]).
Walker does not explicitly teach the shoe base has an outsole and an insole that is disposed opposite to said outsole. 
Davis teaches an animal shoe, comprising a shoe base (14) which has an outsole (26) and an insole (28) that is disposed opposite to said outsole (FIG. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shoe of Walker such that the base includes an outsole and an insole, as taught by Davis, in order to hold medicament adjacent the foot while providing stability to the treatment area (see e.g., Davis at ¶ [0024]).

Regarding claim 31, the combination of Walker and Davis teaches each and every element of claim 19 as discussed above, and Walker teaches that all of the components are connected to each other by welding (¶ [0056]). Thus, the combination of Walker and Davis teaches the fastening shaft and the shoe base are connected to each other by welding. The combination, however, does not explicitly teach the fastening shaft and the shoe base are connected to each other by lamination.
The claim limitation “wherein the fastening shaft and the shoe base are connected to each other by lamination” is a product-by-process. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113, citing In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shoe of the Walker and Davis combination so that the fastening shaft and the shoe base are connected to each other by lamination, in order to better secure the components. 

The claim limitation “wherein the outsole component and the insole component are connected to each other by lamination” is a product-by-process. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113, citing In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shoe of the Walker and Davis combination so that the outsole component and the insole component are connected to each other by lamination, in order to better secure the components.
Response to Arguments
Applicant's arguments filed August 9, 2021 have been fully considered but they are not persuasive. 
Regarding the newly added limitations directed to the shoe base being disposed on a single toe of the animal foot, and the animal being an even-toed ungulate, the shoe of Walker is capable of being disposed on a toe of an even-toed ungulate. The claims do not require the base only a single toe of the animal; also, this claim limitation is not directed to the animal shoe but rather to how a user engages with the shoe, see rejection under 35 U.S.C. 112(b) above. 
Regarding the claim limitation “a tread surface of the outsole is bent upwardly at its front cranial end and/or at its caudal end, respectively, in the direction of the insole,” Walker teaches this claim limitation (FIG. 4A, ¶ [0062]). Applicant notes FIG. 1 of Walker, but FIG. 4A of Walker was relied upon for teaching the limitation in the previous Office Action (see Office Action mailed April 9, 2021, rejection of claim 23 at pg. 5). 
Applicant’s arguments directed to Davis are not persuasive, since the claim limitations at issue (i.e., the shoe base being disposed on a single toe of the animal foot, and the animal being an even-toed ungulate; and a tread surface of the outsole is bent upwardly at its front cranial end and/or at its caudal end, respectively, in the direction of the insole) are both taught by Walker. Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER M POON/Supervisory Patent Examiner, Art Unit 3643